DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election without traverse of Invention 1, claims 1-18 in the reply filed on May 27, 2021, is acknowledged. Claims 19-20, directed to the method, are withdrawn by applicant from further consideration as being drawn to a nonelected Group II.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 and 13-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Krautkremer et al. (U.S. Publication No. 20160242940).
Regarding Claim 1, Krautkremer discloses a stent (Figure 1 #10), comprising: an expandable scaffold (Paragraph [0016]) having a first end region (Figure 1 #20), a second end region (Figure 1 #14) and an outer surface (Figure 1 #16);

a biodegradable material disposed along the first fixation member at a first tissue engagement region (Paragraph [0075] lines 1-4); wherein the biodegradable material is designed to degrade from a first configuration in which the biodegradable material shields the first fixation member from a target tissue site to a second configuration in which the first fixation member is engaged with the target tissue site (Abstract lines 5-9 ;due to the retractable fixation members being covered in biodegradable material).
Regarding Claim 2, Krautkremer discloses the stent of claim 1, wherein the first fixation member (Figure 3 #52) includes a first projection having a first end (See figure below), wherein the first projection is designed to pierce the target tissue site in the second configuration (Paragraph [0007]).
 
    PNG
    media_image1.png
    656
    376
    media_image1.png
    Greyscale

Regarding Claim 3, Krautkremer discloses the stent of claim 2, wherein the biodegradable material covers the first end (See figure above) of the first projection in the first configuration (Paragraph [0075] lines 1-4).
Regarding Claim 4, Krautkremer discloses the stent of claim 2, wherein the biodegradable material encapsulates (Figure 4; fixation is in a retracted configuration) the first end (See figure above) of the projection in the first configuration.
Regarding Claim 5, Krautkremer discloses the stent of claim 2, further comprising a second fixation member (See figure below) having a second end, wherein the biodegradable material shields the second fixation member from a target tissue site in the first configuration and wherein the second projection is designed to engage the target tissue site in the second configuration (Abstract lines 5-9 ;due to the retractable fixation members being covered in biodegradable material).


    PNG
    media_image1.png
    656
    376
    media_image1.png
    Greyscale

Regarding Claim 6, Krautkremer discloses the stent of claim 5, wherein the biodegradable material covers both the first end of the first projection and the second end of the second projection in the first configuration (both fixation locations are covered with biodegradable material  (Paragraph [0075] lines 1-4).
Regarding Claim 7, Krautkremer discloses the stent of claim 5, wherein the expandable scaffold includes a plurality of braided filaments (paragraph [0024], and wherein the first fixation member and the second fixation member are interwoven with the plurality of braided filaments (Paragraph [0029] lines 2-4).
Regarding Claim 8, Krautkremer discloses the stent of claim 6, wherein the first end of the first projection is positioned adjacent to the second end of the second projection (See figure below).

    PNG
    media_image1.png
    656
    376
    media_image1.png
    Greyscale

Regarding Claim 9, Krautkremer discloses the stent of the claim 6, wherein the first projection and the second projection are designed to extend radially away from the outer surface of the expandable scaffold in the second configuration (see figure above).
Regarding Claim 10, Krautkremer discloses the stent of claim 1, wherein the first fixation member includes a polymer (Paragraph [0074]).
Regarding Claim 13, Krautkremer discloses the stent of claim 1, wherein the biodegradable material is designed to engage the tissue target region prior to degradation of the biodegradable material (Paragraph [0068] lines 11-20).
Regarding Claim 14, Krautkremer discloses the stent of claim 13, wherein the biodegradable material is designed to degrade from the first configuration to the second configuration after engaging the target tissue site (Paragraph [0068] lines 11-20).
Regarding Claim 15, Krautkremer discloses a stent (Figure 1 #10), comprising: an expandable scaffold (Paragraph [0016]) having a first end region (Figure 1 #20), a second end region (Figure 1 #14) and an outer surface (Figure 1 #16); a plurality of tissue engagement members coupled to the expandable scaffold (Figure 3 #52); and a biodegradable material disposed along each of the plurality of tissue engagement members (Paragraph [0075] lines 1-4); wherein the biodegradable material is designed to dissolve from a first configuration in which the biodegradable material shields each of the plurality of fixation members from a target tissue site to a second configuration in which each of the plurality of fixation members directly engage the target tissue site (Abstract lines 5-9 ;due to the retractable fixation members being covered in biodegradable material).
Regarding Claim 16, Krautkremer discloses the stent of claim 15, wherein each of the plurality of tissue engagement members includes a tissue engagement prong, wherein each tissue engagement prong is designed to anchor each tissue engagement member into the target tissue site [Paragraph [0072]).\
Regarding Claim 17, Krautkremer discloses the stent of claim 15, wherein at least one of the plurality of tissue engagement members includes a polymer (Paragraph [0074]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Krautkremer et al. (U.S. Publication No. 20160242940) in view of Schlachter (U.S. Publication No. 20180028317). 
Regarding Claim 11, Krautkremer discloses the stent of claim 1, wherein the biodegradable material but does not disclose that it degrades via contact with an enzyme.
Schlachter teaches in analogus art that biodegradable materials degrade via contact with an enzyme (Paragraph [0027]). 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Krautkremer in view of Schlachter to have the biodegradable material degrade via contact with an enzyme since this is similar mechanisms in the human body (Paragraph [0027]).
Regarding Claim 18, Krautkremer discloses the stent of claim 15, wherein the biodegradable material but does not disclose that it degrades via contact with an enzyme.
Schlachter teaches in analogus art that biodegradable materials degrade via contact with an enzyme (Paragraph [0027]). 
.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Krautkremer et al. (U.S. Publication No. 20160242940) in view of DiMauro et al. (U.S. Publication No. 20040230309). 
Regarding Claim 12, Krautkremer discloses the stent of claim 1, wherein the biodegradable material is disposed along the first fixation member at a first tissue engagement region but does not disclose wherein the biodegradable material is a biodegradable film.
DiMauro teaches in analogus art that the biodegradable material is a biodegradable film (Paragraph [0234] lines 8-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Krautkremer in view of DiMauro to have biodegradable film as the biodegradable material since it has cell adhering properties (Paragraph [0234] lines 8-10). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIHRET TAFESSE whose telephone number is (571)272-9054.  The examiner can normally be reached on Monday-Friday 7:30-4:45.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MIHRET TAFESSE/           Examiner, Art Unit 3774                                                                                                                                                                                             
/Jennifer Dieterle/           Supervisory Patent Examiner, Art Unit 3774